DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed on 05/07/21.  Accordingly, claims 1-10, 12, 13, 19-21 and 25-29 are currently pending; and claims 11, 14-18 and 22-24 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 12, 19, 20 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman, JR et al (2014/0175875) in view of Kraus et al (2010/0283579), (both previously-cited).
-Regarding claim 19, Newman, JR et al  teaches a system comprising a residential environment (10) (see figure 1).
Newman, JR et al  does not teach whether the system comprises an apparatus for controlling a plurality of electronic door locks (EDLs), the apparatus being operable to; obtain a command to cause the EDLs to execute an operation; and in response to the command, send command messages to the EDLs in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and one or more second command messages, such that: (a) in a first phase, the apparatus sends the one 
However, Newman, JR et al  teaches that the environment comprises a plurality of rooms wherein (i) a user can use a remote control device “wireless remote control device” to control, via 2-way communications, operations /functions of devices, (e.g., “dimmer switch”s,  “shades”, “thermostats”, etc,), located within the environment, (see [0031]); (ii) a room can have a router (14) and a light switch (12, 16), the router able to route a received signal to the light switch (see figure 1), wherein the remote control device can control the light switch in the room, the remote control operable to send command messages to the light switch in two phases such that  in a first phase, the remote control device selectively sends the command messages (“digital messages”, [0027] to the router (“standard wireless router 130”, [0027]) providing connectivity to the light switch, but not to the light switch, for the router to relay commands comprised in the messages to the light switch connected to the router, (see [0027, [0028]) ; and in a second phase, the remote control device selectively sends , via  (“point-to-point communication link”, [0027]), the command messages as addressed,  with a destination address (“destination IP address”, [0026]), via a point-to-point communication link (“point-to-point communication link”, [0027]), to the light switch, (see  [0026, 0027]), wherein the 
Newman, JR et al  further teaches that a room can have a door, (see figure 1), and that the remote control device can comprise a programmable control application “product control application” and  an interfacing display “visual display” having action buttons “soft buttons” allowing the remote control device to interface with the user in controlling devices of the system, the programmable  control application based on which, in response to the user’s actuations of one or more action buttons, the remote control device can communicate with the devices and control the devices, (see [0033]).
On the other hand, Kraus et al teaches that a door can be equipped with an electronic door lock (60) (see figure 1) whose locking functions are controllable by  received wireless signals  (“RF signal”s, [0074]), based upon a control from a remote control device (30) (see figure 1), wherein the remote control device can comprise a programmable control application (“CONSUMMER MOBILE APPLICATION”/”COMSUMER WEB APPLICATION”, figure 7)  displayed on  an interfacing display having action buttons (see figure 8) allowing the remote control device to interface with the user in controlling the electronic door lock, the programmable  control application based on which, in response to receiving  user’s commands (indicated through the user’s actuations of one or more action buttons), the remote control device can communicate with the electronic door lock and control its operations (see figures 8-11).

With the implementation, Newman, JR et al  in view of Kraus et al  teaches that the system is configurable to comprise: an apparatus (being the remote control device) for controlling a plurality of electronic door locks (EDLs) of the system, the apparatus being operable to; obtain a command  (being the user’s commands (indicated through the user’s actuations of one or more action buttons)) to cause the EDLs to execute an operation; and in response to the command, send command messages to the EDLs in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and one or more second command messages, such that: (a) in a first phase, the apparatus selectively sends the one or more first command messages each of which is addressed to one or more routers of the system, wherein each router provides connectivity to corresponding one or more of the EDLs, wherein the one or more first command messages are addressees to the one or more routers, not addressed to the EDLs, the one or more first command messages instructing the one or more routers to instruct their corresponding one or more of the EDLs to at least begin executing the operation, (via instructing the one or more router to relay operation instructions comprised in the one or more first command messages to their corresponding one or more of the EDLs for operations) ; (b) in a second phase, the apparatus sends the one or more second command messages addressed to the EDLs and instructing the EDLs to execute the operation.
-Regarding claim 20, as for claim 19, Newman, JR et al in view of Kraus et al, teaches that the system comprises the one or more routers, wherein in the first phase, at least one 
-Regarding claim 1, Newman, JR et al  in view of Kraus et al  teaches that the apparatus (see figure 8) of the system is operable to: (a)    receive action button (AB) Lockdown signal messages, e.g., (FRONT DOOR LOCKED), from ABs; (b)    for each EDL i, where i is an index identifying the EDL, determine from the AB Lockdown signal messages whether one or more conditions (locked or unlocked) have occurred; and upon determining that the one or more conditions have occurred and upon receiving a command from the user, send a Lockdown message to the EDL i to cause the EDL i to enter a Lockdown mode (see figures 7-11 and 26, and  [0096, 0099, 0102, 0103, 0111]).
-Regarding claim 3, as for claim 1 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that the apparatus of the system is operable to receive action button (AB) Lockdown signal messages from one or more ABs, to determine from the AB Lockdown signal messages a set of EDLs, and to send a Lockdown message to each EDL of the set to cause the EDL to enter a Lockdown mode.
-Regarding claim 12, as applied to claims 19, 1 and 3 set forth above and herein incorporated,  Newman, JR et al  in view of Kraus et al  teaches that in the second phase, the AB is operable to have a direct wireless communication path (being a point-to-point communication link) with any one of said EDLs.
-Regarding claim 26, as applied to claim 19 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches a system (10) (see figure 1 of Newman, JR et al) 
-Regarding claim 25, as applied to claim 26 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches a method, performed by  a remote control device (“wireless remote control device”, [0031] of Newman, JR et al) of a system (10) (see figure 1 of Newman, JR et al), the method configurable of comprising: obtaining a command from a user to cause a plurality of Electronic Door Locks (EDLs) of a system to execute an operation; in response to the command, sending command messages in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and one or more second command messages, such that: (a)    a first phase comprises sending the one or more first command messages to one or more routers each of 
-Regarding claim 27, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that the operation can be Lockdown, the one or more first command messages can instruct the one or more routers to instruct their corresponding EDLs to be in Lockdown, and the one or more second command messages can instruct the EDLs to be in Lockdown.
-Regarding claim 28, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that each of the first and second command messages can be an independent message and selectively sent to the electronic door locks at separate times; each of the first and second command messages can selectively specify a duration associated with the operation, and the one or more second command messages can selectively specify a different duration than the one or more first command messages, based upon the user’s commands via using the interfacing display (see (SCHEDULE 2) of figure 31 of Kraus et al).
-Regarding claim 29, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that each of the first and second command messages can be an independent message and sent to the electronic door locks at separate times; each of the first and second command messages can selectively specify a scope, .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman, JR et al in view of Kraus et al, and further in view of Anderson et al (2002/0091944), previously-cited.
-Regarding claim 21, Newman, JR et al in view of Kraus et al does not teach whether the first command messages to the routers comprise a token enabling at least one of the EDLs to validate the authenticity of a command sent by at least one router in the first phase, as claimed.
However, it is well-known in the art, as evidenced by Anderson et al, that a message “message” to a destination “destination” from a sender “sender” can comprise a token “security token” enabling the destination to validate the authenticity of the message sent by the sender, (see [0037]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Newman, JR et al  in view of Kraus et al, as taught by Anderson et al, in such a way that in the first phase, the first command messages send from the ASS to the routers for relaying them to the EDLs would comprise a token enabling each EDL to validate the authenticity of the command relayed/sent by the router, so that the system would be enhanced with security in transmission of command messages.
.
Allowable Subject Matter
Claims 2, 4-10  and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 05/07/21 have been fully considered but they are not, in-part, persuasive.   As results, the previous 112 rejections have been withdrawn and claims 2, 4-10  and 13 are allowable.  However, claims 1, 3, 12, 19-21 and 25-29, after amended with new limitations, or newly added, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG PHU/
Primary Examiner
Art Unit 2632